McMurray, Presiding Judge.
Defendant Pace appeals his conviction of theft by taking. The sole enumeration of error questions the sufficiency of the evidence to *873authorize the conviction. Held:
Decided January 5, 1999.
Gayle D. Bacon, for appellant.
J. Tom Morgan, District Attorney, Barbara B. Conroy, Robert W. Houman, Noah H. Pines, Assistant District Attorneys, for appellee.
On August 7, 1996, defendant aroused the suspicions of two salespersons working in the fine jewelry department of a department store. One of the salespersons contacted security, and defendant was observed and videotaped by a security officer.
Two days later, defendant returned to the department store, where his presence aroused the concern of the same two salespersons who again notified security. Even as one of the salespersons was talking to security on the telephone, the two salespersons observed defendant pick up an entire jewelry display carousel and leave the store with it. A department store sales manager testified that the jewelry carousel contained approximately 100 pieces of jewelry, 14-carat gold necklaces and earrings, with á total value of around $10,000.
While defendant attacks the credibility of the identification witnesses, determination of a witness’ credibility, including the accuracy of identification testimony, is within the exclusive province of the jury. Moore v. State, 268 Ga. 420, 421 (1) (489 SE2d 842); Norris v. State, 258 Ga. 889, 890 (1) (376 SE2d 653); Price v. State, 223 Ga. App. 807, 810 (4) (478 SE2d 915); Hopkins v. State, 222 Ga. App. 157 (473 SE2d 267). Also, there was sufficient evidence of value to support the felony sentencing of defendant. Moncus v. State, 229 Ga. App. 803, 804 (1) (a) (495 SE2d 118). The evidence was sufficient to authorize a rational trier to find defendant guilty beyond a reasonable doubt of the offense of theft by taking and to authorize the felony sentencing. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Moncus v. State, 229 Ga. App. 803, 804-805 (1), supra.

Judgment affirmed.


Blackburn and Eldridge, JJ, concur.